Per curiam:
The petition, claims that the court ought to have passed upon the question of joint tenancy or tenancy in common under the deed to the defendant of May '16, 1903, from the plaintiff and her husband and two others, and that the co-grantors ought to have been made parties, and also that under the “established rules of .evidence, law and equity which everywhere are applied” the allegations of fraud and bad intent on the part of the defendant are not supported by the evidence, which, as claimed, is “a mass of suppositions, conclusions without foundations to support them, and incompetent.” The court as well as the circuit judge was well satisfied by the evidence that the defendant had obtained her deed from her parents by fraud, a term which includes undue influence, misrepresentation and imposition in -all its varied forms, drawing this inference without departure from any rules of law or common experience. The relief to be granted under the decree is merely to reinstate the parties to their exact position with reference to each other at the time of and immediately prior to the execution and delivery of the plaintiffs’ deed to the defendant. This would in no way affect the rights of co'-grantors *109not joined as parties. The variance, if any, between tbe pleadings and the proof was immaterial. It was unnecessary to determine tbe extent of tbe plaintiffs’ rights immediately prior to tbe execution of tbe instrument in question, for tbe relief granted is merely that tbe defendant reconvey all of tbe interest, whatever it was, which tbe plaintiffs bad conveyed to her. Petition denied under tbe rules without argument.
O. W. Ashford <md A. N. Kepoikai for plaintiffs.
Atkinson & Quarles for defendant.